Citation Nr: 0942166	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spondylosis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1984 to December 1991 and from October 2001 to March 
2002.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for lumbar 
spondylosis, rated 10 percent, effective January 19, 2005.  
An August 2006 rating decision increased the rating to 20 
percent, also effective January 19, 2005.  

In a February 2008 statement, the Veteran asserts he is 
entitled to separate compensable ratings for erectile 
dysfunction and for radiculopathy.  These matters are 
referred to the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).   

On July 2005 VA examination, the Veteran reported symptoms 
including pain and difficulty moving, occurring 
intermittently and elicited by physical activity.  Notably, 
the examiner stated that "[t]here are no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement." 
Private treatment records reveal that the Veteran has 
received treatment for a right L4-5 disc herniation with 
compression of the right L5 nerve root characterized by right 
lateral thigh pain consistent with right L5 radiculitis, 
central canal stenosis of the lumbar spine, and acute lumbar 
sprain.  

The Veteran's service connected low back disability has been 
characterized as lumbar spondylosis (and rated under 
Diagnostic Code 5242).  In a February 2008 statement, he 
claims that his low back disability more closely resembles 
intervertebral disc syndrome, and should be rated as such.  
Spondylosis is rated under the General Rating Formula for 
Rating Diseases and Injuries of the Spine (General Rating 
Formula), and intervertebral disc syndrome is rated under the 
General Rating Formula or based on incapacitating episodes, 
whichever is more favorable to the Veteran.  

What remains to be resolved is whether any intervertebral 
disc syndrome (and neurological manifestations of such) 
is/are a part and parcel of his service connected low back 
disability.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to 
identify all providers of treatment he has 
received for his low back disability, 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such treatment. The RO 
should obtain copies of complete records 
of such treatment from the sources 
identified.  The RO should specifically 
secure complete updated records of any VA 
treatment the Veteran has received. 

2. The RO should then arrange for the 
Veteran to be examined by an orthopedic 
specialist to determine whether he has 
intervertebral disc syndrome as part of 
his service connected low back disability 
and, if so,its severity.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide opinions 
indicating:  Whether or not the Veteran 
has lumbar disc disease; if so, whether it 
at least as likely as not is related to 
his service connected spondylosis; and 
describing the nature and current severity 
of all related manifestations (as well as 
their impact on function).   The examiner 
must explain the rationale for all 
opinions.  

3. The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

